DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment II, Figures 4 and 5 in the reply filed on 05 July 2022 is acknowledged. Claims 1-9, 11 and 13-19 are considered for examination and 10, 12 and 20 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Double Patenting
Claims 1-9 and 13-19 of this application are patentably indistinct from claims 1-17, 19 and 20 of Application No. 16573319. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 and 20 of copending Application No. 16573319 in view of Choi et al. [U.S. Pub. No. 2016/0086717 A1]. Application No. 16573319 discloses a body having one surface and the other surface opposing each other, having a plurality of wall surfaces respectively connecting the one surface and the other surface, and including magnetic metal powder particles and an insulating resin; 
a coil portion embedded in the body and having end portions respectively exposed from end surfaces opposing each other, among the plurality of wall surfaces of the body;
first and second external electrodes arranged to be spaced apart from each other on the one surface of the body, and extending to the end surfaces of the body to be connected to both end portions of the coil portion, respectively; and 
wherein a magnetic metal powder particle exposed on the wall surface of the body, among the magnetic metal powder particles, has a plating prevention film disposed on at least a portion of a surface of the exposed magnetic metal powder particle and including metal ions of the exposed magnetic metal powder particle. 
Application No. 16573319 discloses the instant claimed invention discussed above except for an external insulating layer disposed between each of the first and second external electrodes and the one surface of the body.
Choi et al. [U.S. Pub. No. 2016/0086717 A1] discloses an external insulating layer (e.g., 70, Paragraph 0057, Fig. 4) disposed between each of first and second external electrodes (e.g., 80) and on one surface of body (e.g., 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use external insulating layer disposed between external electrodes as taught by Choi to the body of Application No. 16573319 to provide cover and total insulation to the partly exposed magnetic metal particles.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. [U.S. Pub. No. 2016/0086716 A1].
Regarding claim 1, Choi discloses a coil component (e.g., 100, Paragraph 0019, Fig. 1, 2) comprising: 
a body (e.g., 50) having one surface (e.g., top of body 50, Fig. 1 and 2) and the other surface (e.g., bottom of body 50) opposing each other, having a plurality of wall surfaces respectively connecting the one surface and the other surface, and including magnetic metal powder particles (e.g., 51, 52, Paragraph 0022-0025) and an insulating resin (Paragraph 0024); 
a coil portion (e.g., 42, 44, Paragraph 0019, Fig. 1 and 2) embedded in the body and having end portions respectively exposed from end surfaces opposing each other, among the plurality of wall surfaces of the body (see Fig. 2);
first and second external electrodes (e.g., 80, Paragraph 0019, Fig. 1 and 2) arranged to be spaced apart from each other on the one surface of the body 50, and extending to the end surfaces of the body 50 to be connected to both end portions of the coil portion (42, 44), respectively; and 
an external insulating layer (e.g., 70, Paragraph 0057, Fig. 4) disposed between each of the first and second external electrodes 80 and the one surface of the body 50, 
wherein a magnetic metal powder particle (e.g., 51, Paragraph 0052, Fig. 3) exposed on the wall surface of the body 50, among the magnetic metal powder particles (e.g., 51, 52), has a plating prevention film (e.g., 60, Paragraph 0052, Fig. 3) disposed on at least a portion of a surface of the exposed magnetic metal powder particle 51 and including metal ions of the exposed magnetic metal powder particle (see Paragraph 0023 for metal particle composition). 
Regarding claim 6, Choi discloses the magnetic metal powder particle (e.g., 51) exposed from the plurality of wall surfaces of the body 50 has a cut surface (i.e., body 50 cut into chip size, exposed metal powder particle will be cut, Paragraph 0068), wherein the plating prevention film 60 is disposed on at least a portion of the cut surface (Paragraph 0030).
Regarding claim 8, Choi discloses the plating preventing film 60 is discontinuously distributed in each of the plurality of wall surfaces of the body (see Paragraph 0052-0054, Fig. 3).
Regarding claim 9, Choi discloses at least a portion of a magnetic metal powder particle 51 disposed in the body 50 and covered with the insulating resin, among the magnetic metal powder particles, has the plating prevention film 60 on at least a portion of a surface of the covered magnetic metal powder particle 51 (see Fig. 3).
Regarding claim 13, Choi discloses the plating prevention film (e.g., 60) includes an oxide of a metal magnetic component constituting the magnetic metal powder particles 51 (e.g., plating prevention film 60 is a phosphate solution, Paragraph 0071).
Regarding claim 15, Choi discloses the plating prevention film (60) covers only a portion of the exposed magnetic metal powder particle 51 (see Fig. 3).
Regarding claim 17, Choi discloses a coil component (e.g., 100, Paragraph 0019, Fig. 1, 2) comprising: 
a body (e.g., 50) comprising a magnetic metal powder particle (e.g., 51, Paragraph 0022-0025) and an insulating resin (Paragraph 0024); 
a coil portion (e.g., 42, 44, Paragraph 0019, Fig. 1 and 2) embedded in the body;
first and second external electrodes (e.g., 80, Paragraph 0019, Fig. 1 and 2) arranged to be spaced apart from each other on the one surface of the body 50, and extending to end surfaces of the body 50 to be connected to both end portions of the coil portion (42, 44), respectively; and 
an external insulating layer (e.g., 70, Paragraph 0057, Fig. 4) disposed between each of the first and second external electrodes 80 and the one surface of the body 50, 
wherein an oxide film (e.g., phosphate-based film 60, Paragraph 0052, Fig.3) is at least partially embedded in the body 50 and covers only a portion of the magnetic metal powder particle 51, and
the magnetic metal powder particle 51 covered by the oxide film 60 is spaced apart from the one surface of the body 50 (e.g., protruded from body 50, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0086716 A1].
Regarding claim 3, Choi discloses the instant claimed invention discussed above except for a concentration of oxygen ions in the plating prevention film decreases toward a central portion of the exposed metallic magnetic powder particle. 
However, Choi discloses molar concentration and temperature of phosphate solution affects the formation of the plating spread prevention coating (Paragraph 0072-0075). The application of plating spread prevention coating may not form at temperature below 50 degrees C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that molar concentration and temperature of phosphate solution affecting the formation of the plating spread prevention coating as taught by Choi will have effect on concentration of oxygen in the plating spread prevention coating since the particles coated are partially protruded from the magnetic body and partially embedded towards the central portion of the body, which is enough to cover the exposed portion of the metal powder but decreases towards inner portion that has a relatively lower temperature.
Regarding claim 14, Choi discloses the instant claimed invention discussed above except for a thickness of the plating prevention film decreases in a direction from the wall surface of the body to an inner portion of the body.
However, Choi discloses molar concentration and temperature of phosphate solution affects the formation of the plating spread prevention coating (Paragraph 0072-0075). The application of plating spread prevention coating may not form at temperature below 50 degrees C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that molar concentration and temperature of phosphate solution affecting the formation of the plating spread prevention coating as taught by Choi will have effect on concentration of oxygen in the plating spread prevention coating since the particles coated are partially protruded from the magnetic body and partially embedded towards the inner portion of the body, which is enough to cover the exposed portion of the metal powder but decreases towards inner portion that has a relatively lower temperature.
Claim(s) 2, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0086716 A1] in view of Lee [U.S. Pub. No. 2018/0137965 A1].
Regarding claim 2, Choi discloses the instant claimed invention discussed above except for the plating prevention film has a crack. 
However, Choi discloses the metal powder large particle size (e.g., 51, Paragraph 0032) mixed with small particles cause roughness on the surface of magnetic body 50 delaminating insulation coating, further coated with plating prevention film 60 (Paragraph 0028-0030).
Lee teaches metal powder particles (e.g., 51, Paragraph 0056, Fig. 4) has uneven regions C with plating prevention layer 60 disposed over the particle 51, which creates crack on plating prevention layer 60.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plating prevention film coating on the protruded large particle of the magnetic body as taught by Lee to provide insulation on the delaminated surface of the component body with protruded particles and prevent plating spread defect.
Regarding claim 7, Choi discloses the instant claimed invention discussed above except for a thickness of the plating prevention film is more than 0 and not more than 20 µm.
Lee discloses a thickness of the plating prevention film is more than 0 and not more than 20 µm (Paragraph 0070). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plating prevention film of Choi to have a thickness of the plating prevention film which is more than 0 and not more than 20 µm as taught by Lee to provide a coating layer that is just effective to protect the component from the spread of plating but not significantly decrease the inductance value.
Regarding claim 18, Choi discloses the instant claimed invention discussed above except for the oxide film has a crack.
However, Choi discloses the metal powder large particle size (e.g., 51, Paragraph 0032) mixed with small particles cause roughness on the surface of magnetic body 50 delaminating insulation coating, further coated with oxide film 60 (Paragraph 0028-0030).
Lee teaches metal powder particles (e.g., 51, Paragraph 0056, Fig. 4) has uneven regions C with oxide layer 60 disposed over the particle 51, which creates crack on oxide film 60 (e.g., plating prevention layer 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have oxide film coating on the protruded large particle of the magnetic body as taught by Lee to provide insulation on the delaminated surface of the component body with protruded particles and prevent plating spread defect.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0086716 A1] in view of Ogawa et al. [U.S. Pub. No. 2012/0274429 A1].
Regarding claim 4, Choi discloses the instant claimed invention discussed above except for the insulating resin has void.
Ogawa discloses insulating resin covering inductive coil has voids VD (Paragraph 0016, 0061, 0082, Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating resins with voids in magnetic body as taught by Ogawa to the insulating resins of Choi to aid the coil component body to enhance bending strength due to thermal expansion and contraction and avoid developing cracks on the body.
Regarding claim 5, Choi discloses the magnetic metal powder particle comprises a first powder particle (e.g., 51) and a second powder particle (e.g., 52) having a smaller particle diameter (e.g., 2µm to 4µm, Paragraph 0034) than the first powder particle (e.g., 18µm to 22µm, Paragraph 0034).
Choi discloses the instant claimed invention discussed above except for wherein a volume of the void corresponds to a volume of the second powder particle.
Ogawa discloses a volume of the void VD corresponds to a volume of the magnetic sheath 15 (Paragraph 0061) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have volume of the void corresponds to the volume of the magnetic sheath as taught by Ogawa to a volume of second powder particle in the magnetic body of Choi to provide a good ratio for the formation of an effective bending resistance of the body to avoid crack due to thermal stress.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0086716 A1] in view of Terashita [U.S. Pub. No. 2015/0115776 A1].
Regarding claim 11, Choi discloses each of the first and second external electrodes (e.g., 80, 80) comprises a first metal layer (e.g., 81) disposed on a surface of the body 50, and a second metal layer (e.g., 82) disposed on the first metal layer 81 (Paragraph 0081-0083, Fig. 2).
Choi discloses the instant claimed invention discussed above except for the second metal layer disposed on the first metal layer and thicker than the first metal layer.
Terashita discloses second metal layer (e.g., 13b, 14b, about 150µm, Paragraph 0048) disposed on first metal layer (e.g., 13a, 14a, about 100µm, Paragraph 0046) and thicker than the first metal layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second metal layer disposed on first metal layer thicker than the first metal layer as taught by Terashita to provide the coil component with just enough thickness of external electrode needed to maintain miniaturization goal of the structure.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [U.S. Pub. No. 2016/0086716 A1] in view of Maki et al. [U.S. Pub. No. 2017/0271081 A1].
Regarding claim 16, Choi discloses a cover insulating layer (e.g., 70) disposed on the other surface of the body 50 and the plurality of wall surfaces of the body 50,
Choi discloses the instant claimed invention discussed above except for the insulating layer cover at least a portion of each of the first and second external electrodes.
Maki discloses insulating layer (e.g., 83, Paragraph 0073, Fig. 8) cover at least a portion of each of first and second external electrodes (e.g., 82, 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating layer cover at least a portion of each of the first and second external electrodes as taught by Maki to provide insulation on the upper portion of the terminals from surrounding elements and exposed conductive portions of the terminals for proper mounting.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee as applied to claim 18 above, and further in view of Ogawa et al. [U.S. Pub. No. 2012/0274429 A1].
Regarding claim 19, Choi in view of Lee discloses the instant claimed invention discussed above except for the insulating resin has a void having a volume smaller than that of the magnetic metal powder particle.
Ogawa discloses insulating resin has a void having a volume smaller (e.g., voids smaller than 3µm to 50µm) than that of magnetic metal powder particle (e.g., 3 to 20µm) (Paragraph 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating resin with void having a volume smaller than that of the magnetic metal powder particle as taught by Ogawa to the insulating resin of Choi in view of Lee to provide a component body that has a higher bending resistance to avoid chipping or breaking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837